internal_revenue_service p o box cincinnati oh number release date date date legend b x dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you are a bank administrated trust established in memory persons who graduated from b your purpose is to enhance access to higher education by awarding annual scholarships for graduating seniors at b more than b students graduate each year the number of scholarships that you award will vary depending on the amount of funds available to be distributed based on letter catalog number 58263t the market_value of your funds you expect to award less than five scholarships annually the amount of each scholarship is generally dollar_figurex or less each year you will advise your scholarship committee of the amount of funds available then the committee will publicize the availability of scholarships at the school your trustee has no discretion regarding the selection of scholarship recipients the scholarship committee consists of the manager of the nearest trustee bank branch the president of the school board and an area citizen selected by the other two members the committee reviews the academic achievement and financial need of each applicant after the selections have been made the trustee is provided the names of the students selected and the amount awarded all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 the trustee pays the funds directly to the university or college the student will attend the university or college is also advised that acceptance of the funds signifies its agreement to arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring in the event that the school will not accepting the listed responsibilities the trustee will obtain the reports and grade transcripts you will maintain all records relating to individual grants including information obtained to identify whether a grantee is a disqualified_person evaluate grantees establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants as described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely tam era ripperda director exempt_organizations
